FILED
                           NOT FOR PUBLICATION
                                                                            FEB 29 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TIA L. ROSE,                                     No. 14-36044

              Plaintiff - Appellant,             D.C. No. 3:13-cv-01954-BR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted February 25, 2016**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

      Tia L. Rose appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) did not err in finding that Rose’s

testimony regarding her symptoms was not fully credible. The ALJ provided

specific, clear and convincing reasons for the credibility assessment, including

inconsistencies between Rose’s testimony regarding her limitations and her

activities, inconsistencies between Rose’s testimony and the medical evidence, and

Rose’s failure to seek or follow prescribed treatment. See id. at 1112-13 (ALJ can

reject claimant testimony about severity of symptoms by offering specific, clear

and convincing reasons).

      The ALJ did not err in disregarding the limitations contained in John

Ellison, M.D.’s evaluation report after finding that Rose was not fully credible.

Substantial evidence supported the ALJ’s finding that the limitations in Dr.

Ellison’s report reflected Rose’s self-reported history which the ALJ properly

found not fully credible. See id. at 1111.

      The ALJ did not err by discounting Judy Bain’s lay witness report. The ALJ

provided a germane reason for discounting Bain’s report because it conflicted with

medical evidence. Id. at 1114 (ALJ must give germane reasons for discounting

competent lay witness testimony); Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.


                                             2                                 14-36044
2001) (a conflict with medical evidence is a germane reason to discount lay

witness testimony).

      The ALJ did not err by excluding certain limitations from the hypothetical

question posed to the vocational expert. The ALJ properly excluded from the

hypothetical limitations that the ALJ did not find to be credible. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (the hypothetical presented to the

vocational expert must contain “limitations that the ALJ found credible and

supported by substantial evidence in the record”).

      AFFIRMED.




                                          3                                    14-36044